UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1736



EMMA V. HOWARD,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DISTRICT COURT, Middle District
of NC; FRANK W. BULLOCK, JR., Individually and
in his capacity as Honorable Chief Judge;
ROMALLUS O. MURPHY, Individually and in his
official capacity as attorney for civil right
and labor law defendant; J. P. CREEKMORE,
Individually and in his capacity as Clerk of
United States District Court,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, Sr., Dis-
trict Judge. (CA-98-97-1)


Submitted:   October 20, 1998             Decided:   November 3, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emma V. Howard, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Emma V. Howard appeals the district court’s order denying

relief on her civil rights complaint. We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Howard v. United States

District Court, No. CA-98-97-1 (M.D.N.C. Feb. 3, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2